DETAILED ACTION
I.	Claims 1-20 have been examined.
II.	Responses to Applicant’s remarks have been given.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive. With regards to the Applicant’s arguments pertaining to the amended claim limitation of claim 1, “wherein the trust module controls whether a plurality of inputs to the local subsystem are trustworthy as a function of data received from the inputs and not merely the identification of the input”, the Examiner maintains that Irimie discloses this aspect of the Applicant’s claimed invention via, but not limited to, the data collection and running of simulations on the data to ascertain the presence (if any) threats and taking appropriate action(s) as a result of the analysis, as disclosed within paragraph 233, “the simulated phishing campaign manager 251 may include data collected from targets, records of failures such as a listing of which targets replied to a simulated phishing email, systemic or other security measures in place during the simulated phishing attacks, time or date logs, user identifiers, data detailing the results or analysis of attack results including data that indicates associations between attack results, and any other appropriate data.  The server 106 may view, save, share, print, or perform any other appropriate action with the attack results.  The simulated phishing campaign manager may perform analysis on the attack results, possibly upon request of the server 106.  For example, this analysis may include determining which users are a security risk based on having a number of failures above a predetermined threshold, whether certain security systems in place are effective by e.g. correlating the presence of such security systems with a lower than average incidence of failures.  The simulated phishing campaign manager may allow an attack manager to view, on a graphical user interface, for example a timeline of overall failure rates, which may be useful in helping to determine whether a security policy that was instituted at a particular time was effective in improving security”.
With regards to the Applicant’s arguments pertaining to the amended claim limitation of claim 8, “wherein the condition is not merely an identification of a source of the data stream”, the Examiner upholds that Irimie discloses this aspect of the Applicant’s claimed invention via the utilization of data to train a neural network via, but not limited to, paragraph 183, “Neural networks are trained with data, such as a series of data points.” and paragraph 184, “neural networks may be trained with data related to simulated phishing campaigns to create or establish models that direct, identify or specify how to configure and/or execute a simulate phishing campaign.  As such, the training of neural networks applies machine learning to data from and associated with results of simulated phishing campaigns to establish models for simulated phishing 
With regards to the Applicant’s arguments pertaining to the amended claim limitation of claim 15, “and wherein the trust module makes the determination as a function of data of the input stream that is not merely an identifier of a source of the at least one input data stream”, the Examiner upholds that Tran discloses this aspect of the Applicant’s claimed invention via the utilization of image data as part of “training and testing sets” within, but not limited to, paragraph 162, “images in the training and test sets” and paragraph 163, “quantization of the image samples into a topological space where inputs that are nearby in the original space are also nearby in the output space, which results in invariance to minor changes in the image samples, and the convolutional neural network provides for partial invariance to translation, rotation, scale, and deformation”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 has the amended claim limitation of “wherein the trust module controls whether a plurality of inputs to the local subsystem are trustworthy as a function of data received from the inputs and not merely the identification of the input”. There is no support within the Specification tying the “trust module” to the “function of data received”.  Independent claim 8 has the amended claim limitation of “wherein the condition is not merely an identification of a source of the data stream”. There is no support within the Specification tying the “condition” to another factor besides “identification of a source of the data stream”.
Independent claim 15 has the amended claim limitation of “and wherein the trust module makes the determination as a function of data of the input stream that is not merely an identifier of a source of the at least one input data stream”.  There is no 
Claims 2-7, 9-15 and 16-20 are rejected by virtue of their dependencies upon their respective rejected independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. US 20190173919 A1 to Irimie et al., hereinafter Irimie.
Regarding claim 1, Irimie discloses a decentralized trust assessment system, comprising: 
a neural network (paragraphs 69-71, 138, 182-184, and 209); 
a trust module (paragraph 84, “a trusted domains storage 255A”, and paragraphs 109, 229 and 230); 
and a local subsystem (paragraphs 41, 49, 71, and 80); 
wherein the trust module controls whether a plurality of inputs to the local subsystem are trustworthy as a function of data received from the inputs and not merely the identification of the input (paragraphs 109, 229, 230 and 233). 
Regarding claim 2, Irimie discloses wherein the neural network is located between the plurality of inputs and the trust module (paragraphs 71, 182, 184, and 209). 
Regarding claim 3, Irimie discloses wherein the neural network is located inside the trust module (paragraphs 84, 229 and 230). 
Regarding claim 4, Irimie discloses a plurality of outputs from the local subsystem and the trust module; wherein the neural network is provided the plurality of outputs (paragraphs 49, 54, 69, 71, and 182). 
Regarding claim 5, Irimie discloses wherein the neural network provides feedback to the trust module through the plurality of inputs (paragraphs 69 and 144). 
Regarding claim 6, Irimie discloses wherein the neural network is based upon a training set (paragraphs 72, 80, 127, 138, 144, 183, 184, 209, 215, 217, and 218). 
Regarding claim 7, Irimie discloses wherein the neural network is based upon a trusted training set (paragraphs 72, 80, 127, 138, 144, 183, 184, 209, 215, 217, and 218). 
Regarding claim 8, Irimie teaches a method of decentralizing trust assessments, comprising: 
training a neural network to create a trained neural network (paragraphs 69-71, 138, 182-184, and 209); 
programming a trust module to review a data stream for a condition (paragraph 182); 
reviewing the data stream with the trust module for the condition (paragraph 182); 
and analyzing the data stream for a pattern with the trained neural network (paragraph 182);
wherein the condition is not merely an identification of a source of the data stream (paragraphs 182 and 183, “Neural networks are trained with data, such as a series of data points” and paragraph 184, “neural networks may be trained with data related to simulated phishing campaigns to create or establish models that direct, identify or specify how to configure and/or execute a simulate phishing campaign.  As such, the training of neural networks applies machine learning to data from and associated with results of simulated phishing campaigns to establish models for simulated phishing campaigns.  A model for a simulated phishing campaign may take as input any type and form of information related to the simulated phishing campaign, such as but not limited to attributes of user, attributes of the company of the users, date and temporal information, previous actions, user history, template information, previous types of messages communicated, timing information, etc.”). 
Regarding claim 9, Irimie teaches flagging the data stream if the condition is met (paragraph 182). 
Regarding claim 10, Irimie teaches flagging the data stream if the pattern is detected by the trained neural network (paragraph 182). 
Regarding claim 11, Irimie teaches the step of training comprising: summing the data stream before and after a local subsystem (paragraph 182). 
Regarding claim 12, Irimie teaches the step of training comprising: summing the data stream before and after a local subsystem in combination with the trust module (paragraph 182). 
Regarding claim 13, Irimie teaches wherein the step of analyzing the data stream for a pattern with the trained neural network occurs before the step of reviewing the data stream with the trust module for the condition (paragraph 182). 
Regarding claim 14, Irimie teaches wherein the step of analyzing the data stream for a pattern with the trained neural network occurs after the step of reviewing the data stream with the trust module for the condition (paragraph 182). 
Claims 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No US 20170312614 A1 to Tran et al., hereinafter Tran.
Regarding claim 15, Tran discloses a decentralized trust assessment system of an aircraft (paragraph 49), comprising: 
at least one input data stream from the aircraft (paragraph 383); 
a local subsystem in the aircraft, the local subsystem configured to act upon the at least one input data stream (paragraphs 160 and 482); 
a trained neural network (paragraphs 160, 162, and 163); 
and a trust module configured to analyze the at least one input data stream; wherein the trust module controls whether the at least one input data stream to the local subsystem is acted upon by the local subsystem (paragraphs 160, 162, 163 and 383, “image processing techniques”);
and wherein the trust module makes the determination as a function of data of the input stream that is not merely an identifier of a source of the at least one input data stream (paragraph 162, “images in the training and test sets” and paragraph 163, “quantization of the image samples into a topological space where inputs that are nearby in the 
Regarding claim 16, Tran discloses wherein the trained neural network is located between the at least one input data stream and the trust module (paragraphs 162, 163 and 383). 
Regarding claim 17, Tran discloses wherein the trained neural network is located inside the trust module (paragraphs 160 and 161). 
Regarding claim 18, Tran discloses at least a first output of the local subsystem and of the trust module; wherein the trained neural network reviews the at least a first output (paragraphs 160, 162, and 163). 
Regarding claim 19, Tran discloses wherein the trained neural network provides feedback to the trust module (paragraphs 203 and 204). 
Regarding claim 20, Tran discloses wherein the trust module replaces the first output based on the trained neural network (paragraphs 160, 162, and 163).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to trust assessment within a neural network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431